Citation Nr: 1232805	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from August 1979 to April 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the St. Petersburg Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the RO (Travel Board hearing).  The requested hearing was scheduled for October 29, 2010.  However, in an October 2010 letter, the Veteran withdrew his request for a hearing.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied reopening of a claim of entitlement to service connection for a left knee disability; the Veteran did not file a notice of disagreement with the decision or any pertinent evidence until more than one year after he was notified of the decision. 

2.  Evidence received more than one year after the Veteran was notified of the February 2002 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.




CONCLUSION OF LAW

As new and material evidence has been received, the criteria for reopening the claim for service connection for left knee disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis

The Veteran originally filed his claim of entitlement to service connection for a left knee disability in May 1988.  In a July 1988 rating decision, the Veteran was denied entitlement to service connection for a left knee disability.  The Veteran appealed this decision.  In an unappealed December 1989 decision, the Board denied the Veteran's claim for service connection for a left knee disability as the evidence showed that the disability was not incurred in or aggravated by active service.  

The Veteran filed a claim to reopen his claim for service connection for a left knee disability in August 1993.  The claim to reopen was denied in a December 1993 rating decision, which the Veteran appealed to the Board.  In an unappealed July 1997 decision, the Board denied reopening of the claim to reopen because new and material evidence had not been submitted.  In reaching this decision, the Board noted that the newly submitted evidence primarily related to the Veteran's current knee symptoms and did not link the Veteran's current left knee disability to his active service.  

A February 2002 rating decision denied reopening of the claim because the newly submitted evidence was duplicative of evidence previously considered and did not demonstrate that the Veteran's current left knee disability was incurred in or aggravated by active service.  The Veteran did not appeal this decision or submit any pertinent evidence within the one-year appeal period following the decision.

The Veteran filed a claim to reopen his claim for service connection for a left knee disability in February 2008.

Evidence of record at the time of the February 2002 rating decision was as follows: (1) Service treatment records which demonstrate multiple complaints of left knee pain, (2) VA outpatient treatment records showing a diagnosis of degenerative joint disease and residuals of lateral meniscectomy of the left knee, many years after service (3) A March 1993 VA examination report showing a diagnosis of residuals of lateral meniscectomy of the left knee.  The evidence of record did not include any clinical opinion linking any left knee disability to the Veteran's active military service.

The evidence received since the February 2002 rating decision includes a July 2008 letter from a VA physician expressing her opinion that pain and instability of the Veteran's knee are related to an injury incurred during his military service.

A medical opinion finding the Veteran's current knee pain and instability are related to the injury incurred during the Veteran's military service was an element of entitlement to service connection that the RO in February 2002 found was not met.  The Board finds that the July 2008 nexus opinion is new and material as it relates to a previously unestablished element of entitlement to service connection-namely, it supports the presence of a nexus between the Veteran's current left knee disability and his active service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a left knee disability. 


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a left knee disability is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Multiple service treatment records note that the Veteran presented with complaints of left knee pain during service.  Additionally, VA treatment notes also document a left knee injury in 1988 that required surgery.

The Veteran has a current diagnosis of a complex tear involving the anterior horn and body of the lateral meniscus, low-grade chondromalacia involving the lateral joint compartment and tricompartmental arthritic changes of the left knee.

The Board notes that the Veteran underwent a VA examination in March 1993 which diagnosed the Veteran with status post menisectomy, left knee, with residual pain and difficulty walking.  However, the VA examiner did not provide an opinion regarding the etiology of the Veteran's left knee disability.  As discussed above, a VA physician has provided an opinion linking the Veteran's current left knee disability to service; however, this opinion is not adequate for adjudication purposes because it does not appear that the physician had the opportunity to review the Veteran's service treatment records and other relevant evidence before rendering the opinion and the physician did not adequately support her opinion.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of his current left knee disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.  All attempts to procure records should be documented in the file.  If the RO  or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left knee disorders present during the pendency of the claim.  The claims folders and a copy of any pertinent evidence in Virtual VA that is not included in the claims folders must be made available to and reviewed by the examiner.  Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion with respect to each left knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's active service.

A complete rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the Veteran's reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


